Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Allowance
2.  	This communication is response to the filing of an RCE with amendments and arguments on 3/1/2021. Thus all previous objections and rejections are considered moot.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
Allowable Subject Matter
3. 	Claims 1-3, 5-10, 12-17 and 19-23 are allowed for the reasons mentioned below.

Claims 1, 8 and 15	
The effective filing date of this application is 09/09/2003 with claiming priority to provisional application 60/501,691. As the effective date, the closest prior art of Wilson and Mochizuki teach as in Wilson devices that can communicate to one another to show location and in reference to a map. Locations of interest can be indicated on the map (restaurant, theatre, etc.). Wilsons map is not distorted, however Mochizuki map is distorted. The present application specification defines distorted map as “any map” that contains physical location without spatial correspondence to physical locations in a regular manner. Further, as an example, the Specification states a map of a ski area in which the trails are rendered with an inconsistent scale where mountains are unwrapped to show trails on multiple sides in one single view.” (Spec 61). The amended claims now also require to determine “multiple tiepoints” at a first location corresponding to a friend using the location info of the device and then distorting the map by including the multiple locations of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on M-f 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179